Title: From John Adams to the President of Congress, 11 July 1781
From: Adams, John
To: President of Congress,McKean, Thomas



Triplicate
Sir
Paris July 11th. 1781

I have only time, by Major Jackson, to inform Congress, that upon Information from the Comte de Vergennes, that questions concerning Peace, under the Mediation of the two imperial Courts, were in agitation that required my Presence, I undertook the Journey and arrived here last Friday Night the 6th. of the month, and have twice waited on the Comte de Vergennes at Versailles, who this day communicated to me the inclosed Propositions.
These Propositions are made to all the belligerent Powers by the Courts of Petersbourg and Vienna, in consequence of some wild propositions made to them by the Court of London, that they would undertake the Office of Mediators upon Condition that the League, as they call it, between France and their Rebel Subjects in America should be dissolved, and these left to make their terms with Great Britain, after having returned to their Allegiance and Obedience.
France and Spain have prepared their Answers to these Propositions of the Empress and Emperor, and I am desired to give my Answer to the Articles inclosed. It is not in my Power at this time to inclose to Congress my Answer, because I have not made it nor written it, but Congress must see that nothing can come out of this Maneuvre, at least for a long time. Thus much I may say, that I have no Objection to the proposition of treating with the English seperately, in the manner proposed, upon a Peace with them and a Treaty of Commerce consistent with our Engagements with France and Spain: but that the Armistice never can be agreed to by me. The Objections against it are as numerous as they are momentous and decisive. I may say farther, that as there is no Judge upon Earth of a sovereign Power, but the Nation that composes it, I can never agree to the Mediation of any Powers however respectable, until they have acknowledged our Sovereignty so far at least, as to admit a Minister Plenipotentiary from the United States as the Representative of a free and independent Power. After this We might discuss Questions of Peace or Truce with Great Britain, without her Acknowledging our Sovereignty, but not before.
I fancy however that Congress will be applied to for their sentiments, and I shall be ever ready and happy to obey their Instructions, because I have a full Confidence that nothing will be decided by them, but what will be consistent with their Character and Dignity.
Peace will only be retarded by Relaxations and Concessions, whereas Firmness, Patience and Perseverance will insure Us a good, and lasting one in the End.
The English are obliged to keep up the talk of Peace to lull their Enemies and to sustain their Credit. But I hope the People of America will not be decieved. Nothing will obtain them real Peace, but skillful and successfull War.

I have the honor to be with great Respect, Sir, your most obedient and humble Servant.

J. Adams

